Citation Nr: 0328215	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of 
anterior cruciate ligament (ACL) reconstruction, left knee, 
with degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1984 to March 
1990.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After the veteran reopened his claim for increased 
compensation in 1999, the RO increased the rating assigned 
for the veteran's service-connected left knee disability from 
10 to 20 percent.  However, since this is not the maximum 
available, the issue remains as part of the current appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the current appeal, the RO granted 
service connection for a back disability secondary to the 
service-connected left knee disability, and assigned a 40 
percent rating.  That issue is not part of the current 
appeal.

Also during the course of the current appeal, the RO granted 
service connection for a mood disorder secondary to the other 
service-connected disabilities; a 10 percent rating was 
assigned.  Although the issue was initially part of the 
current appeal, the veteran specifically withdrew that issue 
from appellate review.  He also withdrew a request for 
personal hearings. 



FINDINGS OF FACT

1.  The veteran's left knee instability is no more than 
moderate; he wears a knee brace.

2.  The veteran has left knee pain, swelling with demonstated 
limitation of some left knee flexion, 50% of his ability to 
squat, 75% of normal strength, and well healed postsurgical 
ACL scars; with multiple osseous changes shown on left knee 
X-rays with pain on motion and limitations caused by the 
degenerative changes in the joint.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of anterior cruciate ligament reconstruction of the 
left knee are not met; however, the criteria for a separate 
10 percent rating for arthritic impairment are met.  38 
U.S.C.A. §§ 1155, 5103 (West 1991 and West 2002); 38 C.F.R. 
§§ 4.7, 4.71, 4.40, 4.45, 4.14, 4.59, Code 5257-5003 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2002).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted adequate evidentiary 
development in this case.  The RO has obtained most clinical 
records identified by the veteran, including VA treatment 
records.  There is no indication of specific outstanding 
records which the RO has not yet requested for which there is 
any indication that they may be available.  In addition, the 
veteran has been afforded VA medical examinations in 
connection with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Statements of the Case and Supplemental 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  In 
this regard, the RO and the Board has informed the veteran of 
the evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim and his actions as a result have 
reflected that he understands what evidence is to be obtained 
by which party.  No further assistance in this regard appears 
to be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA clinical records and reports of 
orthopedic evaluations are in the file reflecting the 
veteran's history of left knee problems.  

On a VA evaluation by an orthopedic surgeon in late 1992, it 
was noted that the veteran had had ALC reconstruction and now 
had chronic left knee pain.  He said his left knee would pop 
and grind, but did not catch.  The surgical incisions were 
described as well healed.  He had full range of motion of the 
left knee with pain at flexion.  There was no varus or valgus 
instability.  Lachman sign was +/-, but anterior/posterior 
Drawer sign was negative.   X-rays showed very early 
osteophytes and degenerative changes.  The examiner 
characterized the overall situation as early arthritis in a 
reconstructed knee and further arthroscopy was to be 
discussed.

On VA examination in October 1999, the veteran said that in a 
given week, he would have days that were worse rather than 
better about 3 days a week.  He forced himself to continue to 
go to work, and indicated that his employer had a point 
system so if he took too much time off, he would be 
automatically fired.  On examination, he had 2+ edema in both 
the lateral and medial aspects of the left knee.  
Circumference of the left knee was 17", with the right knee 
being 14 1/2".  There was tenderness in the lateral aspect, 
particularly near the bursa, as well as in the posterior 
tendon region.  He had pain elicited when pushing the patella 
into the femoral groove.  Active range of motion of the left 
knee on extension was to 0 degrees and flexion to 100 
degrees.  In both the 0 and 30 degree positions, there was 
neither valgus nor varus stress abnormality.  There appeared 
to be no ligamentous laxity or other slippage.  He was able 
to stand on his heels and toes, and to squat about 70% of 
normal; at which time he started shifting to the right leg.  
He demonstrated a slight limp from the left to the right, and 
there was crepitus noted throughout the range of motions.  
Strength appeared to be equal bilaterally and there was no 
apparent atrophy in calf musculature.  

In addition to X-rays showing the surgical changes including 
closing screws and bone tunneling consistent with ligament 
repair, there were degenerative changes diffusely throughout 
the knee with narrowing of the knee compartment.  There were 
also marginal osteophytes and articular sclerosis present.

Ongoing outpatient reports reflect that the veteran continues 
to complain of an achy-type left knee pain.  On repeated 
occasions he stated that the pain was 10/10.  He has been 
advised to walk only with the support of his prescribed left 
knee brace.  

In late 1999, the veteran said that he had periodic swelling 
of the knee and always tried to wear a brace to try to 
stabilize the knee.  Without the brace, the knee gave way 
regularly, at least weekly.  He used Motrin.  X-rays 
confirmed the surgical residuals as well as some osteophyte 
residuals and arthritic changes.

The examiner noted that the veteran had early arthritis on 
the basis of prior injury to the knee followed by the ACL 
reconstruction.  Although the examiner felt that the position 
of the screw was not ideal, there was reasonably good knee 
stability.  However, what the veteran was lacking was good 
quadriceps tone.  Since there was specific weakening, there 
had developed maltracking and then led to tightening of the 
lateral retinacular structures and IT band with abnormal 
tracking of the patella.  This had resulted in the 
development of patellofemoral arthrosis.  Specific physical 
therapy regimens were recommended. 

In January 2000, the then 36 year old veteran complained of 
weakness in the left knee and pain. 

On examination in September 2000, the veteran was noted to 
have valgus and varus stability but poor end point on Lachman 
testing.  Crepitation was mild to moderate.  He was noted to 
have a large osteophyte over the medial femoral condyle.  His 
options included Glucosamine, chondroprotective agents, 
cortisone injections, high tibial osteotomy or a total knee 
replacement; the replacement was strongly discouraged.  A 
consultation with the sports consultant was recommended for a 
better analysis of his options.  Prescription was given for a 
brace.

In August 2002, a VA Form 21-8678 was filed showing that he 
had a Don Joy metal hinged brace for his left knee, and was 
requesting an annual clothing allowance.

On VA examination in July 2002, the veteran reported that he 
had chronic left knee pain, stiffness, swelling, giving way 
and fatigue.  He worked for a wire company where he did a lot 
of lifting, bending, pushing and twisting.  He said his left 
knee pain would be about 5 on a scale of 1 to 10 when he 
arose in the morning; would develop into throbbing sensations 
by noon; and then by the end of the shift, would have 
escalated to a 10 out of a 10.  In addition to his work 
situation, other precipitating factors included changes in 
the weather when colder temperatures made it much more stiff. 

The veteran reported that he took his medications when he got 
off work.  He continued to wear his hinged left knee brace.  
He said that he had a giving way sensation in which the knee 
would buckle immediately rather than dislocate.  Some 
inflammatory arthritis was noted.  The veteran said that 
other than his work, he was unable to do much other activity.

On examination, there was a 9" scar on the anterior surface, 
1/2" in width with some keloid formation and slight depression. 
There was a second scar medially, 2" in length, and 1/4" in 
width with a slight depression; neither had other 
abnormalities.  The left knee remained larger than the right.   
There was about 1+ edema of the knee but the exact level was 
not measured because of the extent of the edema.  The veteran 
had tenderness on both the lateral aspect and the medial 
margin of the left knee.

On examination, the veteran was able to extend to 0 degrees 
with flexion of 95 degrees.  In the 10 and 60 degrees 
position, he had no valgus or varus abnormalities.  Testing 
seemed to confirm no definite laxity.  However, he had some 
difficulty standing on his heels and toes.  H was able to 
squat at about 50% of normal, and then shifted his weight to 
the right leg.  He was noted to have a distinct limp on the 
left and evidence of some crepitus noted throughout the 
entire range of motion.  There was no evidence of catching or 
atrophy but strength was at about 75% of normal on 
extension/flexion to the opposite side.  X-rays confirmed the 
prior left ACL surgery with a moderate degree of degenerative 
joint disease and postoperative changes and residuals.

The veteran has been seen as well for mood disorder during 
which evaluations he always notes his ongoing pain.  On VA 
examination in June 2003, it was concluded that the ongoing 
back complaints were also more likely than not a result of 
his left knee problems.  He had chronic pain from early 
morning throughout the day, with increased pain when trying 
to sleep on his left side.  He was concerned that he would be 
unable to continue to work.  Back motions and straight leg 
raising, particularly on the left, were limited.

Analysis

In order to afford the veteran every benefit, considerable 
clinical evidence is now in the file.  The Board concludes 
that there is no need for further development, and although 
additional evidence is probably obtainable, there is now 
adequate evidence of record for an equitable assessment of 
the veteran's current left knee problems.  It is unnecessary 
and unfair to delay the adjudication of his case any longer.

It is clear from the extensive clinical reports in the file 
that the veteran's left knee disability has been progressive, 
and this is in part reflected in the increase assigned by the 
RO during the course of this appeal: from 10 to 20 percent 
disabling.  The issue is whether he is entitled to more than 
a 20 percent rating for the overall left knee impairment.  
[The fact that both mood disorder and back problems are 
secondary to the left knee disability have been recognized in 
the separate grants of service connection and compensable 
ratings for those disabilities].

The Board thus needs to address possible alternatives to an 
increase in the veteran's left knee rating.  One alternative 
might be to give a separate rating for his scars, if they 
were tender or painful or had other functional impairment.  
However, while the knee itself had been described as tender, 
recent evaluations have not shown any such functional scar 
disability of any kind (i.e., tenderness, ulceration, pain, 
etc.) for which separate compensation might be warranted.

However, as noted in the cited criteria above, and without 
violating pyramiding principles, a separate rating may be 
assigned for the instability plus another for arthritis.  

In this case, the RO has assigned the 20 percent rating under 
Code 5257 which is appropriately reflective of the presence 
of some instability (for which he wears a left knee brace), 
but to no more than a moderate degree.  He does not now 
exhibit such severe instability as to warrant a 30 percent 
rating under Code 5257.  

Moreover, other than flexion difficulties to be addressed 
below, he does not have such significant limitation of motion 
on extension of the knee as to warrant additional or 
alternative increased compensation on the basis of any of the 
cited knee motions.  He has clearly demonstrated left leg 
limp, about 75% of normal strength and only 50% of his 
ability to squat.  He has daily problems with pain which 
escalates throughout the day.

However, in addition to his problems with continuous pain in 
the left knee, there is significant X-ray evidence of osseous 
change, which has been clearly progressive and involves both 
sides of the left patella.  He has definite patellofemoral 
arthrosis with progressively increasing evidence of multiple 
osteophytic formations, one of which has been described as 
quite large.  The flexion impairment is such as to be more 
nearly than not compatible with the criteria for a 
noncompensable rating under Code 5260.  The Board finds that 
this is sufficient to warrant a separate 10 percent 
evaluation for the arthritic involvement under Code 5003 and 
cited judicial guidelines as identified above including 
Esteban.   

Several alternative regimens have been recommended for 
ongoing care.  It remains to be seen how effective they will 
be.  Should the veteran have additional symptoms develop in 
the future, he may want to reopen his claim with evidence 
relating thereto at that time.   

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.


ORDER

An evaluation in excess of 20 percent for residuals of 
anterior cruciate ligament (ACL) reconstruction, left knee is 
not warranted.  However, a separate 10 percent rating for 
left knee arthritic impairment is granted, subject to the 
regulatory criteria relating to the payment of monetary 
awards.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



